 1
 2
 3
 4
 5
 6
 7
 8
                               UNITED STATES DISTRICT COURT
 9
                                       DISTRICT OF NEVADA
10
11   CLYDE MONTERO, et al.,
                                                          Case No.: 2:19-cv-02119-RFB-NJK
12          Plaintiff(s),
                                                                        Order
13   v.
14   KNIGHT TRANSPORTATION INC., et al.,
15          Defendant(s).
16         This case involves several minors who are Plaintiffs and the parties have filed numerous
17 documents that include their full names. See Docket No. 1 at 8; see also Docket No. 12 at 3.
18 Documents filed in this Court must be redacted to include only the initials for minor children.
19 Local Rule IC 6-1(a)(2). Accordingly, the Clerk’s Office is INSTRUCTED to seal Docket Nos.
20 1, 2, 3, 4, 8, 9, 10, 11, 12, 14 and 15. The party responsible for filing each of those documents
21 must file a properly redacted version no later than February 13, 2020. The Court expects strict
22 compliance from the parties moving forward with all applicable rules.
23          The Clerk’s Office is further INSTRUCTED to modify the docket so that it identifies the
24 minor Plaintiffs as J.V., I.V., and N.V.
25         IT IS SO ORDERED.
26         Dated: February 6, 2020
27                                                             ______________________________
                                                               Nancy J. Koppe
28                                                             United States Magistrate Judge

                                                   1
